         Case 8:21-mj-00464-DUTY
                Case 1:21-cr-00430-RA
                                   Document
                                       Document
                                            6 Filed
                                                7-4 07/01/21
                                                     Filed 07/06/21
                                                               Page 1Page
                                                                      of 4 1Page
                                                                             of 4 ID #:23




  1     TRACY L. WILKISON
        Acting United States, Attorney
 2      CHRISTOPHER D. GRIGG
        Assistant United States Attorney
  3     Chief, National Security Division
        PAUL C. LeBLANC (Cal. State Bar No. 31986
  4     TERRORISM AND EXPORT CRIMES
        Assistant United States Attorney
 5           8000 United States Courthouse
             411 West Fourth Street
 6           Santa Ana, CA 92701
             Telephone: (714) 338-3537
 7           Facsimile: (714) 338-3708
             Email: paul.leblanc@usdoj.gov
 8
     Attorneys for Plaintiff
  S~ UNITED STATES OF AMERICA

~~1~                              UNITED STATES DISTRICT COURT

                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
        ' UNITED STATES OF AMERICA,                 No. 8:21-MJ-00464-DUTY
12
                    Plaintiff,                      GOVERNMENT'S NOTICE OF REQUEST FOR
13

14
        NILOUFAR BAHADORIFAR,
15

16
                    Defendant.
17

18
              Plaintiff, United States of America, by and through its counsel
19
        of record, hereby requests detention of defendant and gives notice of
.~II>
        the following material factors:
21
             1.    Temporary 10-day, Detention Requested (§ 3142(d)) on the
22                 following grounds:
                  a.   present offense committed while defendant was on release
23                     pending (felony trial),
                  b.   defendant is an alien not lawfully admitted for
24                     permanent residence; and .
                  c.   defendant may flee; or
25
                  d.    pose a danger to another or the community.
26
             2.    Pretrial Detention Requested (§ 3142(e) ~ because no
27
                   condition or combination of conditions will reasonably
P
.I                 assure:
     Case 8:21-mj-00464-DUTY
            Case 1:21-cr-00430-RA
                               Document
                                   Document
                                        6 Filed
                                            7-4 07/01/21
                                                 Filed 07/06/21
                                                           Page 2Page
                                                                  of 4 2Page
                                                                         of 4 ID #:24




 1              a.    the appearance of the defendant as required;

 2              b.    safety of any other person and the community.

 3       3.    Detention Requested Pending Supervised Release/Probation
               Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.
 4             ~ 3143(a)):
         ❑     a.   defendant cannot establish by clear and convincing
 5
                    evidence that he/she will not pose a danger to any
 6                  other person or to the community;
               b.   defendant cannot establish by clear and convincing
 7                  evidence that he/she will not flee.
         4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.
 8             ~ 3142(e)):
               a.   Title 21 or Maritime Drug Law Enforcement Act (~~MDLEA")
 9
                    (46 U.S.C. App. 1901 et seq.) offense with 10-year or
10                  greater maximum penalty (presumption of danger to
                    community and flight risk);
11             b.   offense under 18 U.S.C. §~ 924(c), 956(a), 2332b, or
                    2332b(g)(5)(B) with 10-year or greater maximum penalty
12                  (presumption of danger to community and flight risk);
               c.   offense involving a minor victim under 18 U.S.C.
13                  §~ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,
                    2251A, 2252(a)(1)-(a) (3), 2252A(a)(1)-2252A(a) (4),
14
                    226.0, 2421, 2422, 2423 or 2425 (presumption of danger
15                  to community and flight risk);
         ❑     d.   defendant currently charged with an offense described
16                  in paragraph 5a - 5e below, AND defendant was
                    previously convicted of an offense described in
17                  paragraph 5a - 5e below (whether Federal or
                    State/local), AND that previous offense was committed
18
                    while defendant was on release pending trial, AND the
19                  current offense was committed within five years of
                    conviction or release from prison on the above-
20                  described previous conviction (presumption of danger to
                    community).
21       5.    Government Is Entitled to Detention Hearing Under ~ 3142(f)
               If the Case Involves:
22
         ❑     a.   a crime of violence (as defined in 18 U.S.C.
23                  § 3156(a)(4)) or Federal crime of terrorism (as defined
                    in 18 U.S.C. ~ 2332b(g)(5)(B)) for which maximum
24                  sentence is 10 years' imprisonment or more;
               b.   an offense for which maximum sentence is life
25                  imprisonment or death;
               c.   Title 21 or MDLEA offense for which maximum sentence is~
26                  10 years' imprisonment or more;
27             d.   any felony if defendant has two or more convictions for
                    a crime set forth in a-c above or for an offense under
28                  state or local law that would qualify under a, b, or c

                                            2
       Case 8:21-mj-00464-DUTY
              Case 1:21-cr-00430-RA
                                 Document
                                     Document
                                          6 Filed
                                              7-4 07/01/21
                                                   Filed 07/06/21
                                                             Page 3Page
                                                                    of 4 3Page
                                                                           of 4 ID #:25




 1                      if federal jurisdiction were present, or a combination
                        or such offenses;
 2                e.    any felony not otherwise a crime of violence that
                        involves a minor victim or the possession or use of a
 3
                        firearm or destructive device (as defined in 18 U.S.C.
 4                      ~ 921), or any other dangerous weapon, or involves a
                        failure to register under 18 U.S.C. ~ 2250;
 5               f.     serious risk defendant will flee;

 6                g.   serious risk defendant will (obstruct or attempt to
                       obstruct justice) or (threaten, injure, or intimidate
 7                     prospective witness or juror, or attempt to do so).
           6.     Government requests continuance of       days for detention
 8
                  hearing under ~ 3142(f) and based upon the following
 9                reason (s)

10

11

12

13

14

15

16

17

18

19

20
      //
21
      //
22
      //
~~
      //
~~!
      //
25    ~~

26    ~~

27    ~~

28

                                              3
     Case 8:21-mj-00464-DUTY
            Case 1:21-cr-00430-RA
                               Document
                                   Document
                                        6 Filed
                                            7-4 07/01/21
                                                 Filed 07/06/21
                                                           Page 4Page
                                                                  of 4 4Page
                                                                         of 4 ID #:26




 1   ❑   7.    Good cause for continuance in excess of three days exists in
               that:
 2

 3

 4

 5

 6

 7
     Dated: July 1, 2021                    Respectfully submitted,
 8
                                            TRACY L. WILKI~ON
                                            Acting United States Attorney
 9
                                            CHRISTOPHER D. GRIGG
10
                                            Assistant United States Attorney
                                            Chief, National Security Division
11

12
                                               /s/
                                            PAUL C. LeBLANC
13
                                            Assistant United States Attorney
14
                                            Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
15

16

17

18

19

20

21



23

24

25

26

27

28
